             Case 1:19-cv-10055-GAO Document 11 Filed 02/05/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

THOMAS YOUNG, individually and on               )   CASE NO. 1:19-CV-10055-GAO
behalf of all others similarly situated,        )
                                                )   JUDGE GEORGE A. O’TOOLE, JR.
                       Plaintiff,               )
                                                )
        vs.                                     )   CORPORATE DISCLOSURE
                                                )   STATEMENT OF LEAFFILTER NORTH
LEAFFILTER NORTH OF                             )   OF MASSACHUSETTS, LLC
MASSACHUSETTS, LLC & LEAFFILTER                 )
NORTH, LLC,                                     )
                                                )
                       Defendants.              )

        Pursuant to Fed. R. Civ. P. 7.1, Defendant LeafFilter North of Massachusetts, LLC

hereby states:

        1.       Defendant LeafFilter North of Massachusetts, LLC is a wholly-owned subsidiary

of LeafFilter North, LLC. No public held company owns 10% or more of its stock.

                                               Respectfully submitted,

                                               /s/ Kristen Schuler Scammon
                                               Kristen Schuler Scammon (BBO# 634586)
                                               TORRES, SCAMMON, HINKS & DAY, LLP
                                               35 India Street
                                               Boston, MA 02110
                                               Telephone: 617.206.4893
                                               Email: kscammon@tshdlegal.com

                                               Johanna Fabrizio Parker
                                               Email: jparker@beneschlaw.com
                                               Corey Clay
                                               Email: cclay@beneschlaw.com
                                               BENESCH, FRIEDLANDER, COPLAN &
                                                      ARONOFF LLP
                                               200 Public Square, Suite 2300
                                               Cleveland, Ohio 44114-2378
                                               Telephone: 216.363.4585
                                               Facsimile: 216.363.4588
                                               (pro hac vice forthcoming)
                                               Counsel for Defendants LeafFilter North of
                                               Massachusetts, LLC & LeafFilter North, LLC

11859478 v2
          Case 1:19-cv-10055-GAO Document 11 Filed 02/05/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        A copy of the foregoing Corporate Disclosure Statement was electronically filed in

accordance with the Court’s electronic filing guidelines on the 5th day of February, 2019.

Service on all parties of record will be made through the Court’s Electronic Filing System. The

parties may access this filing through the Court’s Electronic Filing System.



                                                /s/ Kristen Schuler Scammon
                                                Kristen Schuler Scammon

                                                Counsel for Defendants LeafFilter North of
                                                Massachusetts, LLC & LeafFilter North, LLC




11859478 v2
